JACOBS, Circuit Judge,
concurring in part and dissenting in part.
I concur in the Court’s opinion in every respect except one.
Tina Phifer has brought a variety of claims arising out of the efforts of the defendant agency and the defendant doctors and social workers to assert custody over her daughter, Amkia, in the hospital and later in foster care, in order to treat the child for a debilitating and life-threatening disease. Phifer alleges (inter alia) that some or all of the defendants prevented her from removing the child from the hospital, and opposed Phifer’s custody and parental decisions in family court.
I agree with the majority’s conclusion that Rooker-Feldman bars Phifer’s claim that, while Amkia was in the defendants’ custody, their recommendations, representations, or requests to the family court *63were motivated by racism. See majority op. at 57. The majority nevertheless concludes, however, that Rooker-Feldman is no impediment to Phifer’s claim that the initial decision to remove Amkia from Phifer’s custody was racially motivated. The majority reasons that the family court “did not, as far as we know, ‘actually and necessarily decide’ the issue of whether the decision to remove Amkia was motived by racism.” (Emphasis added). See majority op. at 58. From this holding, I respectfully dissent.
The family court judge, in denying Phi-fer’s second petition for a writ a habeas corpus (seeking custody of Amkia) ruled:
There is no doubt whatsoever in this Court’s mind that [Amkia] is lawfully in the custody of [ACS].
She was removed from the Respondent/Mother by [the ACS] in a lawful manner. And this Court, over the course of three days, conducted a lengthy 1028 hearing to review the continued lawfulness of that custody. And came to the conclusion that [Amkia] would be in imminent risk to her health, indeed, to her life, if she were returned to Respondent/Mother.
Joint App. at 112-113 (emphasis added).
I do not see how the initial removal could be lawful if it was motivated by racial animus, or how custody could lawfully be prolonged in the hands of parties that seized the child for racist reasons. Having ruled that Amkia was removed from her mother in “a lawful manner,” the family court went on to address the continued lawfulness of ACS’s custody of Amkia. The majority has allowed Phifer to partition her claims artificially between the course of the agency’s custody and all the attendant decisions (which were untainted by racism), and the initial decision to protect the child.
Since the family court was presented with Phifer’s racism claim prior to determining that the removal was lawful, majority op. at 54, 58, Phifer’s claim that the initial removal was racially motivated was “actually and necessarily decided.” Phifer has not demonstrated that the family court did not provide a full and fair opportunity to litigate this issue. I therefore conclude that Phifer’s claim of racism in the initial removal of Amkia is barred under Rooker-Feldman.